DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of  People’s Republic of China Applications CN201911305396.X and CN201910581061.4 have been filed with priority dates of 18 December, 2019 and 29 June, 2019 respectively. 

REASONS FOR ALLOWANCE
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is “Rapid Detection of Sildenafil Drugs in Liquid Nutraceuticals Based on Surface-Enhanced Raman Spectroscopy Technology” by Zhao et al. (herein Zhao) and Chinese Publication CN107505305 to Cao et al. (herein Cao, see machine translation).
Zhao teaches a SERS method for screening of Sildenafil in liquid nutraceuticals (see pg. 1523; 2nd paragraph; Fig. 1). The method comprises the step of using a portable Raman Spectrometer to capture spectra of a Sildenafil solution with a diode laser excitation light wavelength at 785 nm and a spectral measurement range of 175-2700 cm-1 wherein the characteristic peaks of Sildenafil were obtained using spectral software as shown in Figs. 1 and 4 (pgs. 1523-1524; SERS measurements and Results and Discussion). The method further comprises the step of preparing a 1 mg/mL (1000 mg/L) Sildenafil in aqueous solution and diluting the solution with water to produce groups of test solutions at different concentrations and mixed with liquid nutraceuticals (see pg. 1523; Preparation of silver nanoparticles and samples). The method step further comprises the step of mixing potassium iodine (KI) with Sildenafil solution in a 1:5 volume ration to acquire Raman spectra (see pg. 1525; Fig. 5). The method further comprises the step of calculating a linear fitting with a formula y=548.6+746.4x, wherein y is the concentration of Sildenafil in a liquid solution in micrograms/mL (same as mg/L), and x is the intensity of the Raman characteristic peak at 1233 cm-1, in a.u. (see pg. 1525, last paragraph – pg. 1526; Fig. 5). 
Cao teaches a Sildenafil detection strategy to eliminate the bad behavior or illegally adding it to health food and even beverages (see [0005]) that involves obtaining the Raman spectrum peak position of Sildenafil by using a portable Raman spectrometer to obtain spectral data (see [0014-0021]) wherein the sample solution used is a methanol solution of the sample to be tested with a concentration of 1 mg/mL (1000 mg/L) (see [0022]). 
Zhao and Cao fail to teach nor fairly suggest, alone or in combination, “mixing the resulting test solutions with the surface enhancer OTR 202” as recited in step 3 of independent claim 1 or “a formula of y=4035.1x+503.26, wherein … x is intensity of the Raman characteristic peak at 1584 cm-1, in a.u.” as recited in step 4 of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797